Title: From George Washington to Brigadier General Anthony Wayne, 18 May 1780
From: Washington, George
To: Wayne, Anthony



Dear Sir,
Head Qrs Morris-Town May 18th 1780

I yesterday received your obliging favour of the 10th Instt. From the great importance of the subject I confess I am infinitely anxious my self about the issue of the operations against Charles Town—and wish most cordially that we had it more in our power to pursue means which would certainly relieve it. The unhappy state of our finance is opposed to this—and lays us under every embarrassment that can be conceived. If we could once get this in a more favourable train, our affairs would look up—and we might do a thousand things which are now utterly impracticable.
I thank you very much for your suggestions with respect to the mode of giving succour in that quarter—and shall always be happy in the freest communication of your sentimts—The same had often been in my mind, and it would certainly be the most eligable way—if we were in circumstances to pursue it; but besides our distresses on the score of supplies—you will painfully recollect that this winter & Spring have put a period to the Service of no inconsiderable part of our force—I also thank you for your attention to the Maryland Troops and for your endeavours to assist them. A melancholy consideration indeed—that we cannot move even a small detachment however interesting the occasion, with out the greatest difficulty & delay.
I shall be very happy to see you at Camp again—and hope you will without hesitation, resume your command in the Pensylvania line. I know on a former occasion you had some difficulties on this head—but when you consider the point—you will see the propriety of the measure. When I have the pleasure of seeing you—I shall talk with you more fully on the subject. I am with very sincere regard & esteem Dr Sir Yr most obedt Serv⟨t⟩

Go: Washington


P.S. I wish you to direct the Guard which left the light Corp (for Pensa) by yr order, to rejoin their respective Regiments.

G.W.


